          Case 3:20-cv-04636-WHA Document 8 Filed 07/14/20 Page 1 of 2



ANDREW HAWLEY (CA Bar No. 229274)
Western Environmental Law Center
1402 3rd Avenue, Ste. 1022
Seattle, Washington 98101
hawley@westernlaw.org
tel: 206-487-7207
DANIEL JAMES CORDALIS (CA Bar No. 321722)
Cordalis Law, P.C.
2910 Springer Drive
McKinleyville, California 95519
dcordalislaw@gmail.com
tel: 303-717-4618
PETER M. K. FROST, pro hac vice application forthcoming
SANGYE INCE-JOHANNSEN, pro hac vice application forthcoming
Western Environmental Law Center
120 Shelton McMurphey Boulevard, Ste. 340
Eugene, Oregon 97401
frost@westernlaw.org
sangyeij@westernlaw.org
tel: 541-359-3238 / 541-778-6626
Attorneys for Plaintiffs


                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                               SAN FRANCISCO DIVISION


AMERICAN RIVERS; AMERICAN                     Case No. 3:20-cv-04636
WHITEWATER; CALIFORNIA TROUT,
IDAHO RIVERS UNITED;                         PLAINTIFFS’ CERTIFICATION OF
                                             INTERESTED ENTITIES OR PERSONS
       Plaintiffs,

        vs.
ANDREW R. WHEELER; U.S.
ENVIRONMENTAL PROTECTION AGENCY,
       Defendants.




PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS              1
          Case 3:20-cv-04636-WHA Document 8 Filed 07/14/20 Page 2 of 2




          CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
       Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
named parties, there is no such interest to report.




       Date: July 13, 2020.                    Respectfully submitted,

                                               /s/ Andrew Hawley
                                               Andrew Hawley
                                               Daniel James Cordalis
                                               Peter M. K. Frost
                                               Sangye Ince-Johannsen
                                               Attorneys for Plaintiffs




PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS                                          2
